AMENDMENT TO THREE YEAR CREDIT AGREEMENT



        This Amendment to Three Year Credit Agreement (the “Amendment”), dated
as of July 31, 2001, is between (i) FactSet Research Systems, Inc. (the
“Borrower”), and (ii) The Chase Manhattan Bank (the “Bank”).

       WHEREAS, the Borrower and the Bank are parties to a Three Year Credit
Agreement dated as of November 20, 1998 (the “Credit Agreement”); and

       WHEREAS, the Bank and the Borrower desire to amend the Credit Agreement
to extend the Maturity Date.

       NOW, THEREFORE, in consideration of the premises herein contained, and
for other good and valuable consideration, receipt of which is acknowledged, it
is hereby agreed as follows:

       Section 1.    Definitions.   Terms used but not otherwise defined herein
shall have the respective meanings ascribed to such terms in the Credit
Agreement.



       Section 2.    Amendment to Section 1.01.   The definition of the term
Maturity Date, in Section 1.01 of the Credit Agreement, is hereby amended to
read in its entirety as follows:



“Maturity Date” means November 30, 2004.



       Section 3.    Representations.   The Borrower hereby represents and
warrants to the Bank that: (i) the representations and warranties set forth in
Article III of the Credit Agreeement are true and correct in all material
respects with the same effect as if made on the date hereof, except to the
extent such representations and warranties relate to an earlier date; (ii)
before and after giving effect to this Amendment, no Event of Default or Default
has occurred and is continuing; and (iii) the making and performance by the
Borrower of this Amendment have been duly authorized by all necessary corporate
action.



       Section 4.    Conditions.   The amendment set forth in Section 2 above
shall become effective on the date first above written provided that the Bank
shall have received a counterpart of this Amendment duly executed and delivered
by the Borrower.



       Section 5.    Miscellaneous.   Except as specifically amended hereby, the
Credit Agreement shall continue in full force and effect in accordance with the
provisions thereof as in existence on the date hereof. After the date hereof,
any reference to “this Agreement”, “herein”, “hereunder” and similar terms
referring to the Credit Agreement shall be deemed to refer to the Credit
Agreement as amended hereby. This Amendment (i) shall become effective as of the
date first above written, (ii) shall be governed by and construed in accordance
with the laws of the State of New York, and (iii) may be executed in counterpart
(and by different parties hereto on different counterparts), each of which when
taken together shall constitute a single contract. Should any terms or
provisions of the Credit Agreement conflict with the terms and provisions
contained in this Amendment, the terms and provisions of this Amendment shall
prevail.



       IN WITNESS WHEREOF, the parties hereto, by their officers thereunto duly
authorized, have executed this Amendment as of the day and year first above
written.

  FACTSET RESEARCH SYSTEMS, INC. THE CHASE MANHATTAN BANK       By:  /s/ Ernest
S. Wong By:  /s/ T. David Short         Ernest S. Wong         T. David Short
Its:  Chief Financial Officer Its:  Vice President

